MEMORANDUM **
Michael Green appeals his guilty plea conviction and 111-month sentence imposed for bank robbery, aiding and abetting, and possession or use of a firearm, in violation of 18 U.S.C. §§ 2113(a) and 924(c).
*538Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Green’s counsel submitted a brief stating that he found no meritorious issues for review. Counsel also filed a motion to withdraw as counsel of record. Appellant has not filed a supplemental pro se brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Accordingly, counsel’s motion to withdraw is GRANTED and the judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.